Exhibit 10.92

 

EXECUTION

 

AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT

 

(PARTICIPATION CERTIFICATES AND SERVICING)

 

This Amendment No. 2 to Loan and Security Agreement (this “Amendment”) is made
as of November 10, 2015 by and among CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL
LLC (“CS”), PENNYMAC LOAN SERVICES, LLC (the “Lender”) and PENNYMAC HOLDINGS,
LLC  (the “Borrower”).

 

Lender and Borrower previously entered into a  Loan and Security Agreement,
dated as of April 30, 2015 (as amended by Amendment No. 1 to Loan and Security
Agreement, dated as of October 30, 2015, the “Existing Agreement”, and as
further amended by this Amendment, the “Agreement”). 

Lender, Borrower and CS have agreed, subject to the terms and conditions of this
Amendment, that the Existing Agreement be amended to reflect certain agreed upon
revisions to the terms of the Existing Agreement.

Accordingly, Lender, Borrower and CS hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing
Agreement is hereby amended as follows:

SECTION 1. Definitions.   Section 1.01 of the Existing Agreement is hereby
amended by:

1.1 deleting the definition of “CSFB Loan Agreement” in its entirety and
replacing it with the following in its proper alphabetical order:

“CSFB Repurchase Agreement” means that certain Master Repurchase Agreement
(Participation Certificates and Servicing), dated as of November 10, 2015, among
Lender,  CS and Private National Mortgage Acceptance Company, LLC (the
“Guarantor”) (as amended, restated, supplemented or otherwise modified from time
to time, the “Repurchase Agreement”), which amended and restated that certain
Third Amended and Restated Loan and Security Agreement, dated March 27, 2015,
among Lender, CS and Guarantor as further amended from time to time.

 

1.2 deleting all references to “CSFB Loan Agreement” in their entirety and
replacing them with “CSFB Repurchase Agreement”.

1.3 deleting the definition of “CSFB Loan Documents” in its entirety and
replacing it with the following in its proper alphabetical order:

“CSFB Repurchase Documents” means the “Program Agreements” as defined in the
CSFB Repurchase Agreement.

1.4 deleting all references to “CSFB Loan Documents” in their entirety and
replacing them with “CSFB Repurchase Documents”.





--------------------------------------------------------------------------------

 



SECTION 2. Subordination. Section 4.15 of the Existing Agreement is hereby
deleted in its entirety and replaced with the following:

Section 4.15 Subordination.  It is anticipated that in connection with the
transactions contemplated by the Loan Documents, that (x) the Borrower is
pledging the Repledge Collateral to the Lender subject to the Lien of CSFB and
(y) Borrower hereby reaffirms such Lien and the Borrower and the Lender
acknowledge and agree that their respective rights with respect to the Repledge
Collateral are subject to the terms of the Security Agreement. Accordingly,
Lender acknowledges and agrees that its rights with respect to the Collateral
are and shall continue to be at all times junior and subordinate to (i) the
rights of CSFB under the CSFB Repurchase Agreement and (ii) the rights of CSFB
under the Security Agreement.  In connection with the foregoing, Lender and
Borrower each agrees to subordinate all of the rights hereunder and under the
Master Spread Acquisition Agreement to the rights of CSFB under the CSFB
Repurchase Agreement and under the other CSFB Repurchase Documents.  In
furtherance of the foregoing, notwithstanding any rights or remedies available
to Borrower hereunder or under the Master Spread Acquisition Agreement,
applicable law or otherwise, Borrower shall not, directly or indirectly,
exercise any remedies available to it hereunder or thereunder or at law or
equity for ninety-one (91) days following the date that all Obligations are paid
in full under the CSFB Repurchase Agreement.  For the avoidance of doubt, in no
instance shall CSFB succeed to any liabilities or obligations of Lender
hereunder, under the Master Spread Acquisition Agreement or the Loan Documents.

 

SECTION 3. Conditions Precedent.  This Amendment shall become effective as of
the date hereof (the “Amendment Effective Date”), subject to the satisfaction of
the following conditions precedent:

3.1 Delivered Documents.  On the Amendment Effective Date, CS shall have
received the following documents, each of which shall be satisfactory to CS in
form and substance:

(a) this Amendment, executed and delivered by the duly authorized officers of
the Lender, Borrower and CS; and

(b) such other documents as CS or counsel to CS may reasonably request.

SECTION 4. Representations and Warranties.  Each of Borrower and Lender hereby
represents and warrants to CS that it is in compliance with all the terms and
provisions set forth in the Agreement on its part to be observed or performed,
and that no Event of Default under the Agreement has occurred or is continuing
and, with respect to Lender, hereby confirms and reaffirms the representations
and warranties contained in Article III of the Agreement.

SECTION 5. Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms.



2

--------------------------------------------------------------------------------

 



SECTION 6. Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 7. Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.

SECTION 8. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

 



3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers or trustees as of the date first
above written.

 

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Adam Loskove

 

 

 

Name:  Adam Loskove

 

 

 

Title:    Vice President

 





Signature Page to Amendment No. 2 to Loan and Security Agreement

--------------------------------------------------------------------------------

 



 

 

 

PENNYMAC LOAN SERVICES, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

 

Name:  Pamela Marsh

 

 

 

Title:    Executive Vice President

 

 





Signature Page to Amendment No. 2 to Loan and Security Agreement

--------------------------------------------------------------------------------

 



 

 

 

PENNYMAC HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

 

Name:  Pamela Marsh

 

 

 

Title:  Executive Vice President, Treasurer

 

Signature Page to Amendment No. 2 to Loan and Security Agreement

--------------------------------------------------------------------------------